DETAILED ACTION
Claims 1–7 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The title of the invention, “TOUCH PANEL BUILT-IN DISPLAY DEVICE AND METHOD OF CONTROLLING TOUCH PANEL BUILT-IN DISPLAY DEVICE”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “TOUCH PANEL BUILT-IN DISPLAY DEVICE AND METHOD OF CONTROLLING TOUCH PANEL BUILT-IN DISPLAY DEVICE TO REDUCE DISPLAY TOUCH INTERFERENCE”.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5–7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chien-Ying Huang et al, USPGPUB US 20140132560 A1 (hereinafter “Huang”).
Regarding claims 1 and 7, Huang discloses a touch panel built-in display device and method, respectively, comprising: 
a plurality of pixel electrode groups, each including a plurality of pixel electrodes; (Figs. 5,7; para. 48: intersections of gate driving lines G1..GK and source driving lines SOURCE1...SOURCEL correspond to pixels)
a display driving control unit that sequentially supplies display driving signals to the plurality of pixel electrode groups; (Fig. 7 display timing controller 7351; para. 70; Figs. 8-11: sequential scanning of gate lines is shown)
a plurality of touch sensor electrodes (Figs. 6 detection electrode areas 601; para. 52) to which touch detection driving signals are supplied and that are each disposed so as to overlap in plan view at least one of the plurality of pixel electrode groups; (Fig. 5; para. 52: the touch electrode layer 350 overlaps the pixel groups located in the TFT transistor layer 330)
a touch detection driving control unit that supplies the touch detection driving signals to the plurality of touch sensor electrodes (Figs. 3-4 item 333; para. 28); and a touch detection signal acquisition unit that acquires touch detection signals from the plurality of touch sensor electrodes (Fig. 5 touch display control subsystem 520 or Fig. 7 touch driving signal generator 720), 
while the display driving signals are being supplied to the plurality of pixel electrode groups, the touch detection driving control unit does not supply the touch detection driving signals to, out of the plurality of touch sensor electrodes, touch sensor electrodes disposed so as to overlap in plan view a pixel electrode group to which the display driving signals are being supplied (para. 61-62: when a set of gate driving lines, i.e. pixel electrode groups, corresponds or overlaps with a second conductor line used for touch driving, a display common voltage Vcom is driven instead of a touch sensing signal), and supplies the touch detection driving signals to, out of the plurality of touch sensor electrodes, at least one of the plurality of touch sensor electrodes disposed so as to overlap in plan view a pixel electrode group to which the display driving signals are not being supplied (para. 82-83: the remaining touch conductor lines, i.e. the i-1th lines, are driven with Vcom1..Vcom20 as shown in Figs. 8-10).
Regarding claim 5, Huang discloses the touch panel built-in display device according to Claim 1, further comprising: a source driving control unit that supplies source signals to each of the plurality of pixel electrode groups (Fig. 7; para. 63: source driver 705); a plurality of source lines connecting each of the plurality of pixel electrode groups and the source driving control unit (para. 31: L source lines); and a plurality of touch sensor lines that connect the plurality of touch sensor electrodes and the touch detection driving control unit (Fig. 6: detection electrodes 601 are connected via touch sensor lines RX1..RX12 etc.), and that are disposed so as to overlap in plan view any one of the plurality of source lines (the touch layer 350 overlaps the TFT transistor layer 330 that also includes source lines besides gate lines).
Regarding claim 6, Huang discloses the touch panel built-in display device according to Claim 1, wherein, while the display driving signals are being supplied to the plurality of pixel electrode groups, the touch detection driving control unit does not supply the touch detection driving signals to, out of the plurality of touch sensor electrodes, touch sensor electrodes disposed so as to overlap in plan view a pixel electrode group to which the display driving signals are being supplied, and supplies the touch detection driving signals to, out of the plurality of touch sensor electrodes, a plurality of touch sensor electrodes each disposed so as to overlap in plan view a plurality of pixel electrode groups to which the display driving signals are not being supplied (para. 61-62: please refer to the discussion of the last limitation in claim 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang.
Regarding claim 2, Huang discloses the touch panel built-in display device according to Claim 1, wherein the plurality of touch sensor electrodes include a plurality of drive electrodes to which the touch detection driving signals are supplied and that are each disposed so as to overlap in plan view at least one of the plurality of pixel electrode groups (Figs. 5-6; para. 52: please refer to claim 1 above), and a plurality of detection electrodes that form capacitance between the detection electrodes and the plurality of drive electrodes, and wherein the touch detection signal acquisition unit acquires touch detection signals that include mutual capacitance detection signals from the plurality of detection electrodes (para. 15, 75, 95: “There is mutual capacitance (Cm) formed at an overlap of each of the M first conductor lines and each of the N second conductor lines. “- the touch electrodes may be driven in mutual capacitance using both driving lines and sensing lines).
However, Huang describes mutual capacitance in a different embodiment of Fig. 12. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the embodiment of Fig. 7 with that of Fig. 12, or interchange mutual capacitance sensing with self-capacitance sensing. These are well-known methods, as taught by Huang at para. 6-18, therefore it is a matter of design consideration whether to apply one method or the other since either has the stated advantages and disadvantages.
Regarding claim 4, Huang discloses the touch panel built-in display device according to Claim 1, further comprising: a touch position detection control unit that outputs a touch position by an indicator, on the basis of the touch detection signals acquired from each of the plurality of touch sensor electrodes (para. 75: a touch coordinate position it output), wherein the display driving control unit sequentially supplies the display driving signals to the plurality of pixel electrode groups at a refresh rate for display (Figs. 8-9 para. 82-83, 89), and wherein the touch position detection control unit outputs the touch position at a point in time earlier than a point in time of the plurality of pixel electrode groups being refreshed (para. 91: the scanning frequency of the touch screen is not necessarily consistent or synchronized with that of the display screen, therefore it would have been obvious to one of ordinary skill to have updated the touch position at any time, including at a point in time earlier or later than the end of frame when pixel groups are being refreshed, according to design necessities).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Petr Shepelev et al, USGPUB 20150293642 A1 (hereinafter “Shepelev”).
Regarding claim 3, Huang discloses the touch panel built-in display device according to Claim 2, wherein the touch detection driving control unit supplies self-capacitance detection driving signals to each of the plurality of drive electrodes and the plurality of detection electrodes (para. 80), and wherein the touch detection signal acquisition unit acquires touch detection signals that include self-capacitance detection signals from the plurality of drive electrodes and the plurality of detection electrodes (para. 80).
However Huang fails to explicitly disclose self-capacitance detection driving signals are supplied in a period in which the display driving signals are not being supplied to any of the plurality of pixel electrode groups.
Shepelev teaches self-capacitance detection driving signals are supplied in a period in which the display driving signals are not being supplied to any of the plurality of pixel electrode groups (para. 69,123: the processing system 110 may be configured to drive sensor electrodes 120 for capacitive sensing during non-display update periods, where display driving signals are not being supplied. Following para. 89, absolute, or self-capacitance, may be used).
It would have been obvious to one of ordinary skill in the art to apply the known technique of driving self-capacitance signals in a non-display period, taught by Shepelev, to the touch panel device of Huang. According to Shepelev para. 6, self-capacitance sensing methods “are very effective in detecting the presence of a single input object” and therefore driving in a non-display period would have helped to obtain accurate signals with minimal interference.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Kim, Lin, Lee and Cheng are all considered relevant.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628